DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Publication No. 2009/0108282 A1) in view of Lee et al. (U.S. Patent No. 8,129,741 B2) and Toita et al. (U.S. Publication No. 2015/0287894 A1; hereinafter Toita)
	With respect to claim 1, Matsuda discloses a light emitting diode package, comprising: 	a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, and a secondary cavity, 	wherein the secondary cavity is positioned adjacent to the primary cavity; 	a lead frame [2b] associated with the housing; 	a light emitting diode light source [5], 	wherein the light emitting diode light source is associated with the primary cavity of the housing (see Figure 8); 	an encapsulant [7,71] filled into the primary cavity, wherein the encapsulant is associated with a light converting element (See ¶[0066]); and 	Matsuda fails to explicitly disclose the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0, and wherein the secondary cavity is at least partially filled with an opaque encapsulant. 	In the same field of endeavor, Lee teaches the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0 (See Figure 1 and 2).
	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The application of a larger light emitting diode allows for maximized light output with a minimal footprint (see Lee Column 4, lines 7-11). Furthermore, the implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 3, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, a secondary cavity, wherein the secondary cavity is positioned adjacent to the primary cavity, and a tertiary cavity, wherein the tertiary cavity is positioned adjacent to the primary cavity (See Figure 6); a lead frame [2a,2b,2c] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant filled into the primary cavity [7,71], wherein the encapsulant is associated with a light converting element (see ¶[0066]); 	Matsuda fails to disclose wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0, and wherein the secondary and the tertiary cavities are at least partially filled with an opaque encapsulant.
	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).
	Further in the same field of endeavor, Lee teaches the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0 (See Figure 1 and 2).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). The application of a larger light emitting diode allows for maximized light output with a minimal footprint (see Lee Column 4, lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim(s) 2, 4-6, 9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Publication No. 2009/0108282 A1) in view of Toita et al. (U.S. Publication No. 2015/0287894 A1; hereinafter Toita) 
	With respect to claim 2, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, and a secondary cavity, wherein the secondary cavity is positioned adjacent to the primary cavity; a lead frame [2b] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant [7,71] filled into the primary cavity, wherein the encapsulant is associated with a light converting element (See ¶[0066]); and wherein a wire connection is made between the primary and secondary cavities via a wire channel [11] to provide electrical connection between the light emitting diode light source and the lead frame (See Figure 8).
	Matsuda fails to disclose wherein the secondary cavity is at least partially filled with an opaque encapsulant.	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 4, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity, a primary cavity light emitting surface, a secondary cavity, wherein the secondary cavity is positioned adjacent to the primary cavity, and a tertiary cavity (See Figure 6), wherein the tertiary cavity is positioned adjacent to the primary cavity; a lead frame [2a,2b,2c] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant filled into the primary cavity, wherein the encapsulant [7,71] is associated with a light converting element (See ¶[0066]); and wherein a wire connection [6a,6b] is made between the primary and tertiary cavities via a wire channel to provide electrical connection between the light emitting diode light source and the lead frame (See Figure 6; note wire channel passes through encapsulant) 
	Furthermore, Matsuda discloses an alternative wire channeling [11] to connect cavities (See Figure 11). It would have been appreciated that tertiary and secondary channels can be connected via housing wire channeling in order to minimize overall height of the device (See ¶[0123]). 
	Matsuda fails to disclose wherein the secondary and tertiary cavities are at least partially filled with an opaque encapsulant.	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references and embodiments would arrive at the claimed invention. 
	With respect to claim 5, Matsuda discloses a light emitting diode package, comprising: a housing [1], wherein the housing includes a primary cavity and a primary cavity light emitting surface and a secondary cavity positioned adjacent to the primary cavity (see Figure 6); a lead frame [2a,2b] associated with the housing; a light emitting diode light source [5], wherein the light emitting diode light source is associated with the primary cavity of the housing; an encapsulant [7,71] filled into the primary cavity, wherein the encapsulant is associated with a light converting element (See ¶[0066]); and means for improving color uniformity of the light emitting diode package (See ¶[0082]).	Matsuda fails to disclose wherein the secondary cavity is at least partially filled with an opaque encapsulant.	In the same field of endeavor, Toita teaches wherein the secondary cavity (Space between [115 and 225]) is at least partially filled with an opaque encapsulant [220] (see ¶[0030]).	The implementation of an opaque encapsulant, as taught by Toita, to cover wire bonding regions of the device allows for wire regions to not interact with the light, thereby making the encapsulant more resistant to deterioration and cracking (See Toita ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 6, the combination of Matsuda and Toita discloses wherein the color uniformity improving means comprises a small primary cavity light emitting surface relative to cavity openings of conventional LED packages (See Matsuda ¶[0079-0082]).
	With respect to claim 9, the combination of Matsuda and Toita discloses discloses wherein the encapsulant is translucent and/or transparent (See Matsuda ¶[0079]).
	With respect to claim 12, the combination of Matsuda and Toita discloses discloses a wire channel [11] positioned between the primary cavity and the secondary cavity (See Matsuda Figure 11).
	With respect to claim 13, the combination of Matsuda and Toita discloses discloses a tertiary cavity positioned adjacent to the primary cavity (See Matsuda Figure 6)
	With respect to claim 14, the combination of Matsuda and Toita discloses wherein the tertiary cavity is at least partially filled with an opaque encapsulant [220] (see Toita ¶[0030]).
	With respect to claim 15, the combination of Matsuda and Toita discloses a wire channel positioned between the primary cavity and the tertiary cavity (See Matsuda Figure 6; wire channel passing through encapsulant).
	Matsuda also discloses an alternative wire channeling [11] to connect cavities (See Figure 11). It would have been appreciated that tertiary and secondary channels can be connected via housing wire channeling in order to minimize overall height of the device (See ¶[0123]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of embodiments would arrive at the claimed invention. 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Publication No. 2009/0108282 A1) in view of Toita et al. (U.S. Publication No. 2015/0287894 A1; hereinafter Toita) as applied to claim 5 above, and further in view of Lee et al. (U.S. Patent No. 8,129,741 B2)
	With respect to claim 7, the combination of Matsuda and Toita fails to disclose wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0.
	In the same field of endeavor, Lee teaches wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source is less than 2.0 (See Lee Figure 1 and 2).	The application of a larger light emitting diode allows for maximized light output with a minimal footprint (see Lee Column 4, lines 7-11). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, the combination of Matsuda, Toita and Lee discloses wherein the ratio of the surface area of the primary cavity light emitting surface to that of the light emitting diode light source ranges from 1.2 to 1.9 (See Lee Figure 1 and 2).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 	With respect to arguments made with regards to independent claims 1-5, Applicant asserts that both cavities must be filled with first and second transparent resins. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case Examiner notes that Matsuda’s second cavity is seen in multiple embodiments where alternative resins or no resin at all is filled within the cavity and notes great freedom in selection of resins for the secondary cavity (See ¶[0086] and Figure 4, 5, and 11). As light emission occurs from the primary cavity via [5], the only requirement of the resin within the secondary cavity is structural support to reduce the occurrence of a disconnection defect of the metal wire (see ¶[0086]). As the opaque encapsulant would provide the same functional benefit, one of ordinary skill in the art would appreciate that the encapsulant of Toita could be utilized to provide structural support for the wiring and not interfere with the light emission of the device of Matsuda.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	- Bautista, JR. et al. (U.S. Publication No. 2019/0206752 A1) discloses a multicavity light emitting device
Park et al. (U.S. Patent No. 8,525,213 B2) discloses a light emitting device with cavities
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818